DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 8,596,680).
Kim discloses in figures 1 – 6 a driver side airbag module for protecting the driver of a vehicle comprising: an inflatable airbag cushion (35); an inflator configured to inject gases to the cushion; a tether (46) including a first end (42) attached to the cushion; a triggered release device (41, 43a) attached to a second end (45) of the tether, wherein the triggered release device is configured to control and maintain the shape of the cushion by selectively holding at least a portion of the cushion when the inflator inflates the cushion; wherein the tether is connected to the top of the cushion so that the cushion is restrained from fully expanding at the location where the tether is connected to the cushion (claim 1). The tether is connected to the edge of the cushion at a top central location between approximately the 10 and 2 o'clock positions (claim 2). The cushion includes a front (31) and rear (33) panel, and wherein the tether attaches to the front panel after crossing over the boundary where the front and rear panels are connected (figure 4) to thereby restrain the deploying depth of the cushion .
Claim(s) 1 and 3 - 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishiguro et al (US 7,614,656).
Ishiguro discloses in figures 1 – 7 and 12A – 12B a driver side airbag module for protecting the driver of a vehicle comprising: an inflatable airbag cushion (66); an inflator (8) configured to inject gases to the cushion; a tether (55, 67) including a first end (68) attached to the cushion; a triggered release device (21) attached to a second end (51) of the tether, wherein the triggered release device is configured to control and maintain the shape of the cushion by selectively holding at least a portion of the cushion when the inflator inflates the cushion; wherein the tether is connected to the top of the cushion (schematically shown, figure 7) so that the cushion is restrained from fully expanding at the location where the tether is connected to the cushion (claim 1). The cushion includes a front (41) and rear (40) panel, and wherein the tether attaches to the front panel after crossing over the boundary where the front and rear panels are connected to thereby restrain the deploying depth of the cushion and reduce loft (claim 3). The cushion includes a front and rear panel, and wherein the tether is connected to the rear panel to thereby restrain the deploying depth of the cushion and reduce loft (claim 4). The triggered release device is configured to release the second end of the tether when the driver is determined to be not in an out of position (OOP) condition (claim 5). 
	Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 9, 12 – 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,596,680) in view of Enders et al. (US 2005/0121889).
.
Claims 10, 11 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Enders et al. as applied to claims 8, 15 and 16 above, and further in view of Ishiguro et al (US 7,614,656). 
Kim and Enders disclose the claim invention excluding the tether release in a piston and cylinder form. However Ishiguro discloses in figure 4 the tether release device (21) includes a piston (22) and a cylinder (23) and wherein a gas generator is provided for driving the piston within the cylinder (claim 10, 17). The tether is connected to the piston and is configured to be separated from the tether release device when the piston is driven into the cylinder (claim 11, 18, 19). PHOSITA at the time of invention would have found it obvious to combine the teachings of Ishiguro into Kim. The motivation would have been having a control device operate the inflator and retaining mechanism in response to electric signals fed from the sensors for a more accurate and controlled deployment of the airbag based on the occupant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618